PER CURIAM.
We affirm the final judgment of paternity in all respects but two. The judgment failed to give the father credit for $850 in child support payments, and on remand, in an amended final judgment, that amount should be set off against the child support arrearages. Next, although the court awarded the father the IRS income tax exemption in “odd-numbered calendar years,” the judgment should indicate that the mother, the custodial parent, is required to execute a waiver of the dependency exemption, only if the father “is current in support payments.” § 61.30(11)(a)(8), Fla. Stat. (2011); Salazar v. Salazar, 976 So.2d 1155, 1158 (Fla. 4th DCA 2008).

Reversed and remanded.

GROSS, CIKLIN and LEVINE, JJ„ concur.